DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Status of Claims
Claims 1 and 3-9 are pending per Applicant’s 09/28/2021 filing. Claims 1, 8, and 9 are amended. Claims 2 is canceled.
Claims 1 and 3-9 are allowed herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300, see [24].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S05 of fig. 7,.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
Applicant’s amendments to the independent claims add significantly more than the identified abstract idea; therefore these amendments overcome the 35 USC 101 rejection of the previous Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Klein et al (US Pub. 2017/0169366), Magazinik et al (US Pub. 2017/0185948) and Sujan et al (US Pub. 2016/0075333).  However none of these references either individually or in combination would render the claimed invention anticipated or obvious.
Klein teaches a method that enables facilitating dynamic adjustment of bus schedule to benefit the user by facilitating access to desired transportation option and enhance effectiveness of bus capacity and fare potential. The method enables using allotted delay points or numbers to prevent excessive adjustment requests by any given potential additional passenger, and help a potential additional passenger to allocate given delay points as needed to affect a ride-sharing schedule.
Magazinik teaches a method that enables minimizing fuel or power used to service transportation requests, minimizing communication between a transportation service and its drivers to fulfill transportation requests and facilitating quick arrangement and communication to a passenger of details associated with a transportation request. The method enables providing 
Sujan teaches a method that provides operator of vehicle with recommended route reference through operator feedback device and/or to control speed of vehicle based on recommended route reference to optimize vehicle routing. Enables output notification device to receive and interpret feedback device command to provide sensory feedback to operator of vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oppelstrup et al (US Pub 2021/0209524 A1) teaches systems that may generate, update, or recommend changes to a vehicle reservation in response to predicting that a vehicle will not be available at a particular pickup location during the time window in which the user has requested to or is predicted to request pickup of the vehicle.
Nguyen et al (US Pub 2019/0108468 A1) teaches passengers using rider devices such as a smart phone to request transit trips and receive personalized transit plans including pickup, transfer, and drop off instructions in real time. A 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/FOLASHADE ANDERSON/Examiner, Art Unit 3623